Citation Nr: 0934390	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  06-25 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for a depressive 
disorder, to include as secondary to service-connected 
disabilities.

2.	Entitlement to a total disability evaluation based upon 
individual employability (TDIU) due to service-connected 
disabilities.

3.	Entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from July 1969 to May 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The issues of entitlement to TDIU and SMC based on aid and 
attendance are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A depressive disorder is proximately due to the Veteran's 
service-connected bilateral knee disorder.


CONCLUSION OF LAW

A depressive disorder is proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury or that 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

The Veteran contends that his currently diagnosed depressive 
disorder is proximately due to his service-connected 
bilateral knee disorder.  With respect to the Veteran's 
service connection claim, the Board observes that the record 
contains medical evidence regarding the etiology and nature 
of this disorder.  In this regard, an August 2002 VA 
examination found the Veteran suffers from major depression 
due to osteoarthritis of the knees, noting that  the 
Veteran's knee pain "may be maintaining the depression...."  
Furthermore, a September 2004 VA treatment record finds the 
Veteran's depression "is caused by, aggravated by and 
related to his current [service-connected knee] disability."  
Finally, an August 2008 VA examination report reflects the 
Veteran's mood and behavioral changes are secondary to "in 
large part" the Veteran's service-connected knee and back 
disorders.  An April 2009 addendum clarified that the 
Veteran's depression is 10% to 20% due to his service-
connected bilateral knee disorder.

In light of the evidence outlined above, the Board finds that 
that the competent evidence of record contains a medical 
nexus which indicates that the Veteran's depressive disorder 
is at least in part etiologically related to his service-
connected back and bilateral knee disorders.  In light of 
such evidence, the Board concludes that service connection of 
a nonservice-connected disability as proximately due to a 
service-connected disability is warranted.  38 C.F.R. § 
3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).




ORDER

Service connection for a depressive disorder is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

As discussed above, the Board has granted service connection 
for a depressive disorder on a secondary basis.  The 
Veteran's claim for TDIU is impacted by the disability 
evaluation assigned to his depressive disorder, and 
therefore, the TDIU claim is inextricably intertwined with 
the depression claim.  The United States Court of Appeals for 
Veterans Claims has held that all issues "inextricably 
intertwined" with an issue certified for appeal are to be 
identified and developed prior to appellate review.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  As the TDIU claim is 
"inextricably intertwined" with the disability evaluation 
assigned for the Veteran's depression, the TDIU claim must 
also be remanded to the AOJ in accordance with the holding in 
Harris.

The Veteran and his spouse have indicated that he is in 
constant need of assistance in standing up from a sitting 
position, taking a shower, and dressing himself.  The Board 
finds that such statements relate to the request for regular 
aid and attendance in performing the activities of daily 
living.  However, the Board finds that such record reflects 
ambiguity regarding what activities of daily living are 
restricted by the Veteran's service-connected disabilities 
alone.  Therefore, a VA examination is needed to assess what, 
if any, activities of daily living the Veteran requires 
assistance with as a result of his service-connected 
disabilities, and if any such impairment rises to the level 
of needing daily aid and attendance.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Schedule the Veteran for a VA aid and 
attendance examination, to determine 
whether he requires the regular aid and 
attendance of another person in daily 
living due solely to his service-
connected disabilities, which are as 
follows:  bilateral degenerative 
arthritis of the knees, bilateral 
lateral subluxation of the patella, 
degenerative disc disease of the lumbar 
spine and major depressive disorder.  
The examination report should also 
address whether the Veteran is under an 
incapacity, physical or mental, that 
requires care and assistance on a 
regular basis to protect him from the 
hazards or dangers incident to his 
daily environment.  The claims file, 
including a copy of this remand, must 
be made available to the examiner for 
review, and the examination report 
should reflect such a review was 
accomplished.  Any findings which 
appear inconsistent should be 
explained.  All conclusions must be 
explained in detail, and the evidence 
relied upon for the  conclusions must 
be identified.

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


